Name: Council Regulation (EC, Euratom) No 1522/2002 of 24 July 2002 laying down the weightings applicable from 1 January 2002 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1522Council Regulation (EC, Euratom) No 1522/2002 of 24 July 2002 laying down the weightings applicable from 1 January 2002 to the remuneration of officials of the European Communities serving in third countries Official Journal L 229 , 27/08/2002 P. 0001 - 0004Council Regulation (EC, Euratom) No 1522/2002of 24 July 2002laying down the weightings applicable from 1 January 2002 to the remuneration of officials of the European Communities serving in third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Staff Regulations of officials of the European Communities and the Conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, ECSC, Euratom) No 490/2002(2), and in particular the first paragraph of Article 13 of Annex X thereto,Having regard to the proposal from the Commission,Whereas:(1) Account should be taken of changes in the cost of living in countries outside the Community and the weightings applicable to remuneration paid in the currency of the country of employment to officials serving in third countries should be determined accordingly with effect from 1 January 2002.(2) Under Annex X of the Staff Regulations, the Council sets the weightings every six months and it will accordingly have to set new weightings for the coming half-year.(3) The weightings to apply with effect from 1 January 2002, in respect of which payment has been made on the basis of a previous regulation, could lead to retrospective adjustments to remuneration (upwards or downwards).(4) Provision should be made for back-payments in the event of an increase in remuneration as a result of these weightings.(5) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of these weightings for the period between 1 January 2002 and the date of the Council decision setting the weightings to apply with effect from 1 January 2002.(6) However, in order to mirror the weightings applicable within the European Community to remuneration and pensions of officials and other servants of the European Communities, such recovery should be restricted to a period of no more than six months preceding the decision, and for its effects to be spread over a period of no more than 12 months following the date of that decision,HAS ADOPTED THIS REGULATION:Article 1With effect from 1 January 2002, the weightings applicable to remuneration payable in the currency of the country of employment shall be as shown in the Annex.The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Union for the month preceding the date referred to in the first paragraph.Article 2In accordance with the first paragraph of Article 13 of Annex X to the Staff Regulations, the Council shall set weightings every six months. It accordingly shall set new weightings with effect from 1 July 2002.The institutions shall make back-payments in the event of an increase in remuneration as a result of these weightings.For the period between 1 January 2002 and the date of the Council decision setting the weightings applicable with effect from 1 January 2002, the institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of these weightings.Retrospective adjustments involving the recovery of sums overpaid shall, however, be restricted to a period of no more than six months preceding the decision, and recovery shall be spread over no more than 12 months from the date of that decision.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 77, 20.3.2002, p. 1.ANNEX>TABLE>